Mr. Chief Justice Hand delivered the opinion of the court: In this case there was a trial before the superior court of Cook county, by agreement, without a jury. No written propositions to be held as law by the court in the decision of the case were submitted to the court, as required by section 41 of the Practice act. The judgment of the Appellate Court is binding on this court as to the facts, and no errors are complained of as having been committed by the trial court in the admission or exclusion of evidence. There are therefore no questions of law preserved for review in this court upon this record. Hawes v. Sternheim, 156 Ill. 341; Swain v. First Nat. Bank, 201 id. 416. It is urged the motion for a new trial preserved the legal questions involved upon this record for review in this court. A motion for a new trial in a case tried before the court without a jury is not necessary, and in case such motion is made it does not supply the omission to submit written propositions of law. Union Ins. Co. v. Crosby, 172 Ill. 335. The judgment of the Appellate Court will be affirmed. Judgment affirmed.